        Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 1 of 25                        FILED
                                                                                     2019 Oct-30 PM 12:35
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWEST DIVISION

CHERYL JARMON-GOODMAN, )
                       )
        Plaintiff,     )
                       )
v.                     )                        CASE NO. 3:18-cv-00591-CLS
                       )
SAM GARRISON,          )
STEVE BENSON           )
                       )
        Defendants.    )

            DEFENDANTS’ JOINT MOTION FOR SANCTIONS,
              INCLUDING ATTORNEYS’ FEES AND COSTS
           AND DISMISSAL OF ALL CLAIMS WITH PREJUDICE

      Defendants Sam Garrison and Steve Benson respectfully move this Court,

pursuant to its inherent powers, for sanctions against Plaintiff Cheryl Jarmon-

Goodman, including (1) dismissal of all claims with prejudice; (2) attorneys’ fees and

costs relating to Defendants’ investigation of an email sent on August 28, 2019; and

(3) attorneys’ fees and costs pertaining to Defendants’ defense against this lawsuit in

its entirety. In support of their motion, Defendants state as follows:

                              I.   Factual Background

      1.     The Court is already well aware of both the factual and procedural

background of this case. For present purposes, it is enough to reiterate Defendants’

position that Plaintiff has lied about the identities of the police officers who allegedly
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 2 of 25




used force on her in the course of her arrest on April 18, 2016. Specifically, Plaintiff

has falsely accused Officer Benson of using a Taser on her when he did not do so, and

she has falsely accused Sgt. Garrison of using force on her when he was not even

present for her arrest.1 Although Plaintiff has admitted to her perjury on at least one

of these points (see Doc. 71 at 2), it appears that she is continuing in her efforts to

corrupt the evidentiary record.

       2.      On August 28, 2019 at 2:51 P.M. CDT, undersigned attorney Allison B.

Chandler, counsel for Officer Benson, received a cryptic email message purportedly

from a “Vanessa Brown Jarmon” at the email address bvanessa360@yahoo.com. (See

Ex. 1, Affidavit of Allison B. Chander). The full message reads as follows:

       I have some information that might help in your case with Steve Benson,
       Police Officer for Muscle shoals,defendant plaintiff Cheryl Goodman.
       I know you can't discuss the actual case with me and I am not asking
       you to do that but I do have information that can help your case. If
       you are willing to talk to me about it you can email me back with a yes
       or no I will email you back and provide my cell phone as to where I can
       be reached. This information will not be free it 100% factual
       information of the events that happened on April 18, 2016 up until now.
       I am sure you would like to hear what I have to tell you. I know there is
       another another involved in the case as well against Sam Garrison if you
       could reach out to him and let him know that I have information that
       will help also I am willing to testify to this. But it will not be free this
       is 100% factual information.



       1
        Defendants hereby incorporate by reference the factual allegations outlined in their briefs
in support of their motions for summary judgment. (See Doc. 73 ¶¶ 1-66); (Doc. 77 ¶¶ 1-29).

                                                2
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 3 of 25




(Email, Exh. A to Chandler Aff.) (all errors in the original) (emphasis supplied).

       3.      Counsel for Officer Benson immediately became concerned that this

email message constituted unlawful activity, potentially in violation of federal and/or

state criminal laws.2 Accordingly, counsel for Officer Benson quickly contacted law

enforcement after receiving this email. Counsel for Officer Benson also shared the

email with counsel for Sgt. Garrison.

       4.      Defense counsel never responded to the email from “Vanessa Brown

Jarmon” and never sent any messages to bvanessa360@yahoo.com.

       5.      Instead, after locating contact information for a Vanessa Jarmon Brown

living in North Alabama, defense counsel issued a subpoena compelling Ms. Brown

to give deposition testimony in this case. (See Ex. 2). Copies of the notice and

subpoena were sent to all attorneys of record, including Plaintiff’s counsel.

       6.      Vanessa Fay Jarmon Brown appeared for her deposition on September

10, 2019. (See Ex. 3, Deposition of Vanessa Brown). Ms. Brown was accompanied

at the deposition by her daughter. Although notice of the deposition was sent to all

counsel of record, neither Plaintiff nor her attorney appeared for the deposition.


       2
          For example, federal law prohibits any person from demanding anything of value “because
of the testimony under oath . . . to be given by such person as a witness upon any such trial, hearing,
or proceeding.” See 18 U.S.C. § 201(c)(3). Further, state law prohibits a witness in any proceeding
from soliciting a thing of value on the understanding that her testimony “will thereby be corruptly
influenced.” See Ala. Code § 13A-10-122(a)(1).

                                                  3
          Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 4 of 25




      7.      Ms. Brown testified that she is the stepsister of Plaintiff Cheryl Jarmon-

Goodman. (Brown Depo. 7:7-8:21). However, Ms. Brown also testified that she had

not heard about this case before receiving notice of her deposition, and she stated that

she had no knowledge concerning the events underlying this lawsuit. (Id. 20:20-

21:15).

      8.      Defense counsel showed Ms. Brown a copy of the email purportedly sent

to Ms. Chandler by “Vanessa Brown Jarmon.” (Brown Depo. 21:16-22:12). Ms.

Brown, expressing surprise, denied sending the email and denied any knowledge of

it whatsoever. (Id. 22:13-23:8). Ms. Brown also testified that the address

bvanessa360@yahoo.com did not belong to her and that she had never used or even

seen that email address before. (Id. 15:6-16, 22:15-22, 23:13-15, 28:1-17).

      9.      Ms. Brown testified that she did not know who might have sent the

August 28, 2019, email purportedly from “Vanessa Brown Jarmon.” (Brown Depo.

23:16-18). However, Ms. Brown did express her belief that Plaintiff and her siblings

may have engaged in fraudulent conduct and/or identity theft in the past. (Brown

Depo. 24:6-27:9).

      10.     In light of Ms. Brown’s testimony, defense counsel issued a subpoena

to Oath Holdings, Inc., owner of the Yahoo email service, seeking information on the

person who created and used the bvanessa360@yahoo.com address. (See Ex. 4).

                                           4
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 5 of 25




       11.     The documents provided by Oath Holdings in response to that subpoena

indicate that the bvanessa360@yahoo.com account was created on the afternoon of

August 28, 2019, just fifteen minutes before the email to Ms. Chandler was sent from

that address. (See Ex. 5 at 4) (created at 19:36 GMT, or 2:36 P.M. CDT).

       12.     The Oath Holdings documents also show that the user who created that

email address provided, among other things, a “verified” mobile phone number. (See

Ex. 5 at 4). The fact that this phone number was “verified” shows that it was actually

in the user’s possession or control at the time that s/he created the account.3

       13.     On August 27, 2019—one day before the Yahoo account was

created—Plaintiff’s son Jordan Goodman recited the exact same phone number as

belonging to Plaintiff’s husband, Frank Goodman. (See Ex. 6, excerpts from

deposition of Jordan Goodman, at 77:20-78:7); (cf. Ex. 5) (same phone number).

       14.     It is therefore clear that Frank Goodman, or someone with access to his

cell phone, created the email address bvanessa360@yahoo.com, and then sent the

email message in question to defense counsel.


       3
        When a user signs up for a new Yahoo email address, the company sends a verification code
by automated text message or phone call to the user’s phone number. The user then proves that s/he
has access to that phone number by submitting the verification code through Yahoo’s website. A
user cannot finish signing up for a Yahoo email address without verifying his or her phone
number in this manner. The Court can confirm this process by visiting the Yahoo account creation
page at https://login.yahoo.com/account/create and filling out enough information (genuine or
otherwise) to proceed to the next screen.

                                                5
        Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 6 of 25




      15.    It is unlikely that Frank Goodman was himself responsible for the email

message, as he testified that he does not use email at all. (See Ex. 7, excerpts from

deposition of Frank Goodman, at 14:10-17). He has also testified that he does not use

text messaging (see id.), which is Yahoo’s default method for verifying the phone

number associated with an email account. By contrast, Plaintiff is comfortable using

email and text messaging. (See Ex. 8, excerpts from Plaintiff’s deposition, at 11:2-6,

163:24-164:5); (see also Doc. 81 Exs. 2-3) (emails and text messages from Plaintiff

to her attorney).

      16.    Moreover, Plaintiff did not sit in on Jordan’s August 27, 2019

deposition. Thus, Plaintiff did not hear Jordan’s testimony revealing her husband’s

phone number before the bvanessa360@yahoo.com account was created using that

same number the very next day.

      17.    Plaintiff was engaged in other efforts to corrupt the evidentiary record

on the same day that the email was sent. Specifically, Plaintiff’s attorney has

submitted evidence showing that on August 28, 2019, less than two hours before the

fraudulent email was sent, Plaintiff asked her attorney to substantively alter her

deposition testimony. (See Doc. 81 at 4); (Doc. 81 Ex. 2).

      18.    Plaintiff was not seeking to correct inaccurate testimony. (See Doc. 81

Ex. 2). Instead, Plaintiff expressed a belief that if her substantive testimony was

                                          6
        Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 7 of 25




changed and the case was subsequently “done right,” she might recover $150,000

from Defendants (see id.)—even though Plaintiff had already admitted that the

Defendants might not have been involved in her arrest at all. (See Doc. 81 at 3)

(noting that Plaintiff “could not identify the officers from the night in question” and

admitted that “it was possible then that Garrison was not even at her house”).

      19.    It is also telling that around this same time, just after Plaintiff’s attorney

warned her that he could not change her deposition testimony, Plaintiff’s attorney

started receiving “strange texts from someone purporting to be [Plaintiff’s] sister[]

stating that she wanted [him] to ‘start her case over.’” (Doc. 81 at 4).

      20.    The fraudulent email sent by someone with access to Plaintiff’s

husband’s cell phone must also be seen in the context of Plaintiff’s admitted perjury

in this case. (See Doc. 71 at 2) (Plaintiff’s admission that she “lie[d] under oath”

about the identities of the officers involved in her arrest).

      21.    To be clear, Plaintiff’s perjury was already evident from the face of her

testimony. (See, e.g., Doc. 73 ¶¶ 50-59); (Doc. 77 ¶¶ 30-33) (highlighting just some

of the blatant inconsistencies and shifting excuses in Plaintiff’s testimony). Just by

way of example, Plaintiff invented impossible encounters with a long-dead individual

(see Doc. 73 ¶¶ 54-56), claimed that she knew Sgt. Garrison from encounters that pre-

dated his time as a local police officer (see id. ¶¶ 57-59), and denied the involvement

                                            7
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 8 of 25




of an officer who admits that he used force on her on the evening in question (see id.

¶¶ 60-62). Thus, Plaintiff’s open concession that she “lie[d] under oath” merely

confirms what is already obvious from the record itself. (See Doc. 71 at 2).

       22.     Although Plaintiff has attempted blame her attorney, Terrell McCants,

for her “lie[s] under oath” (see Doc. 71 at 2), the undersigned attorneys (including

those who were present for Plaintiff’s deposition) have seen no indication whatsoever

that Mr. McCants knowingly suborned or encouraged her perjury. Rather, Plaintiff’s

testimony and subsequent tactics are consistent with her own “penchant . . . to avoid

responsibility for her actions by any means necessary.” (Doc. 81 at 6).4

       23.     Moreover, Plaintiff has already attempted to perpetrate another fraud on

the court overseeing her ongoing bankruptcy proceeding. Specifically, Plaintiff

recently stated under oath in that proceeding that she was “no longer pursuing” this

lawsuit. (See, e.g., Doc. 73 ¶¶ 67-74); (Doc. 77 ¶¶ 34-38).

       24.     In summary, (1) Plaintiff has lied under oath about material facts in this

case (and has admitted to doing so); (2) Plaintiff has falsely represented the status of

this case under oath in another proceeding; (3) Plaintiff has attempted to substantively



       4
         Indeed, this is not the first time that Plaintiff has blamed an attorney for her own apparent
perjury. Plaintiff suggested in her deposition that she lied under oath when pleading guilty to past
criminal charges of assault and resisting arrest, but claimed that she did so only “because I was doing
what my attorney told me to do.” (Plaintiff’s Depo. 141:11-142:9).

                                                  8
        Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 9 of 25




alter her previous testimony in order to keep her false claims against Defendants

alive, even while acknowledging that Defendants are not actually responsible for her

alleged injuries; (4) the bvanessa360@yahoo.com email account was created on the

same day that Plaintiff attempted to have her deposition testimony changed; (5) that

account was created using Plaintiff’s husband’s cell phone number; (6) Plaintiff’s

husband does not use email; (7) because she was not present for Jordan’s deposition,

Plaintiff likely did not know that her husband’s cell phone number was already in the

evidentiary record; and (8) Plaintiff’s stepsister did not create the email account, and

she stated that Plaintiff had engaged in similar conduct in the past.

      25.    The foregoing facts constitute clear and convincing evidence that

Plaintiff herself is responsible for sending the email from “Vanessa Brown Jarmon”

to defense counsel on August 28, 2019, in an apparent attempt to corrupt the record

and to induce the undersigned attorneys to engage in unethical conduct.

                                   II.   Argument

      A.     Plaintiff’s Egregious Misconduct Throughout This Case Requires
             the Imposition of Sanctions, Including Dismissal of All Claims
             With Prejudice


      Plaintiff’s most recent gambit—assuming her stepsister’s identity to offer

fabricated testimony for sale to defense counsel—is only the most flagrant ploy in a



                                           9
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 10 of 25




case that has been entirely permeated by (and indeed founded on) her fraudulent

conduct. These bad-faith efforts to perpetrate a fraud upon this Court not only warrant

sanctions; they warrant dismissal of Plaintiff’s claims with prejudice.

      “Deeply rooted in the common law tradition is the power of any court to

‘manage its affairs [which] necessarily includes the authority to impose reasonable

and appropriate sanctions upon errant lawyers’ and parties that appear before the

court.” Serra Chevrolet, Inc. v. Gen. Motors Corp., 446 F.3d 1137, 1151 (11th Cir.

2006) (quotation omitted); see also Chambers v. NASCO, Inc., 501 U.S. 32, 43-44

(1991) (citations omitted) (recognizing the inherent power of federal courts to impose

sanctions and “punish for contempts”). “[A] federal court may resort to its inherent

power to sanction an attorney or a party for bad faith conduct.” Byrne v. Nezhat, 261

F.3d 1075, 1121 (11th Cir. 2001) (emphasis supplied), abrogated on other grounds

by Bridge v. Phoenix Bond & Indemn. Co., 553 U.S. 639 (2008).

      “The key to unlocking a court's inherent power is a finding of bad faith.” Eagle

Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir.

2009) (citing, e.g., Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998)). “A

finding of bad faith is warranted where an attorney [or, as here, a party] knowingly

or recklessly raises a frivolous argument, or argues a meritorious claim for the

purpose of harassing an opponent. A party also demonstrates bad faith by delaying

                                          10
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 11 of 25




or disrupting the litigation or hampering enforcement of a court order.” Barnes, 158

F.3d at 1214 (quotation omitted). Under this standard, a party herself may be

sanctioned for making false statements for a “harassing or frivolous purpose.” See,

e.g., Byrne, 261 F.3d at 1125; Qantum Commc’ns Corp. v. Star Broad., Inc., 473 F.

Supp. 2d 1249, 269 (S.D. Fla. 2007) (noting that sanctions against a party are proper

“where a party commits perjury or destroys or doctors evidence,” and granting motion

for sanctions on that basis).

      Where, as here, a party’s bad faith is egregious, dismissal with prejudice of that

party’s claims or defenses is proper. See, e.g., Eagle Hosp. Physicians, 561 F.3d at

1304-07 (affirming the striking of defendant’s pleadings, an award of attorneys’ fees,

and entry of default judgment where counsel illicitly obtained privileged material and

refused to reveal the source of that material). Dismissal in such cases “need not be

preceded by less drastic sanctions.” See Stonecreek — AAA, LLC v. Wells Fargo

Bank N.A., 2014 WL 12514900, at *2 (S.D. Fla. May 13, 2014) (citing Eagle Hosp.

Physicians, 561 F.3d at 1303).

      In particular, the attempted fabrication of evidence is a quintessential example

of egregious misconduct warranting immediate dismissal of a party’s claims with

prejudice. See, e.g., Gupta v. Walt Disney World Co., 482 F. App’x 458, 459 (11th

Cir. 2012) (quotation omitted) (“[O]nly the most egregious misconduct, such as

                                          11
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 12 of 25




bribery of a judge or members of a jury, or the fabrication of evidence by a party

. . . will constitute a fraud on the court.”); Stonecreek, 2014 WL 12514900, at *2-4

(citing, e.g., Gupta, 482 F. App’x at 459) (dismissing action where Plaintiff submitted

forged documents in support of claims). This is because a party’s fraudulent conduct

in such cases implicates “the need to maintain institutional integrity and the

desirability of deterring future misconduct.” Stonecreek, 2014 WL 12514900, at *2

(quoting Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989)).

       Plaintiff’s email message to defense counsel clearly constitutes the most

egregious bad faith. Plaintiff fraudulently assumed her stepsister’s identity, falsely

represented that her stepsister possessed information relevant to this case—and,

apparently, intended to interject this false information into the evidentiary record.

Had Plaintiff succeeded in her scheme, not only might a crime have been committed,5

but the integrity of these proceedings would have been severely compromised.

Therefore, Plaintiff’s efforts not only had implications for the parties themselves, but

also constitute a fraud that threatens the very “institutional integrity” of this Court.

See, e.g., Stonecreek, 2014 WL 12514900, at *2 (quotation omitted); see also Council

       5
         Indeed, it is likely that Plaintiff did commit a crime by soliciting money for testimony. See
18 U.S.C. § 201(c)(3); Ala. Code § 13A-10-122(a)(1); see also 18 U.S.C. § 1512(c)(2) (federal
obstruction/tampering statute). Moreover, by assuming her stepsister’s identity when creating the
Yahoo email account and using it to email the undersigned, Plaintiff may be guilty of attempted (if
not completed) identity theft, see Ala. Code § 13A-8-192(a)(2), or attempted (if not completed)
obstruction of justice using a false identity, see Ala. Code § 13A-8-194(a).

                                                 12
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 13 of 25




v. Am. Fed. of Gov’t Emps. (AFGE) Union, 559 F. App’x 870, 873 (11th Cir. 2014)

(quoting Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1551 (11th Cir. 1985) (per

curiam)) (“Fraud on the court constitutes ‘only that species of fraud which does or

attempts to, defile the court itself, . . . so that the judicial machinery cannot perform

in the usual manner its impartial task of adjudging cases.’”) (emphasis supplied).

      “It would send a dangerous message to attorneys and parties if [the Court] were

to allow a party to [attempt to] use fabricated evidence . . . and then allow the case to

proceed. Such an abuse of the judicial process, and defilement of the judicial temple

that is the court, will not be tolerated.” See Stonecreek, 2014 WL 12514900, at *3.

As such, “[t]he appropriate remedy and sanction for [Plaintiff]’s fraud is outright

dismissal.” See id. (emphasis supplied).

      Other aspects of Plaintiff’s actions drive home the presence of bad faith

warranting the appropriateness of sanctions up to and including dismissal. Even

though Plaintiff’s scheme did not succeed, her fraudulent email to defense counsel

severely disrupted this litigation and substantially multiplied these proceedings by

requiring counsel to investigate both the source and the substance of her false

representations. This investigation necessarily included, among other things, (1) a

background investigation to determine the identity and contact information for

Plaintiff’s stepsister, who had apparently indicated that she had relevant testimony to

                                           13
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 14 of 25




offer, in order to serve a subpoena and notice of deposition; (2) the deposition itself,

which established that the assertions of the August 28, 2019, email were false and

fraudulent; (3) the subpoena to Oath Holdings; and (4) an in-depth review of the

evidentiary record to determine the actual identity of the person responsible for that

email. Plaintiff’s fraudulent promises of nonexistent evidence forced Defendants to

waste substantial time and money on these endeavors, thereby preventing them from

otherwise devoting their resources to the defense of this case.

      The extreme bad faith behind Plaintiff’s fraudulent email is underscored by the

fact that her promise of relevant and material evidence was accompanied by a

demand for payment in exchange for that information. (See Ex. 1). By using a false

identity to offer relevant information in exchange for payment, Plaintiff’s apparent

intention was to induce defense counsel to violate the Alabama Rules of Professional

Conduct. See Ala. R. Prof. Conduct 3.4(b) (prohibiting attorneys from “[f]alsify[ing]

evidence” or “offer[ing] an inducement to a witness that is prohibited by law”).

Courts have concluded that payments to witnesses in exchange for testimony not only

violate an attorney’s professional obligations, but also “violate[] the integrity of the

judicial system.” See, e.g., Ward v. Nierlich, 2006 WL 5412626, at *3-6 (S.D. Fla.

Sept. 18, 2006) (recommending disqualification and an award of attorney’s fees to

opposing counsel after attorney promised a witness “a stake in the litigation in return

                                          14
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 15 of 25




for their testimony”). Accordingly, Plaintiff’s efforts to induce such misconduct by

defense counsel appear designed to assault this Court’s integrity twice over—by

resulting in the exchange of payment for fabricated evidence, and by resulting in the

introduction of this fabricated evidence into the record.

      But of course, it is not only the Court’s integrity that is under attack. By

lodging seemingly baseless allegations of misconduct against her own attorney, and

by apparently spoofing text messages from “her sister” in an attempt to get him to

corruptly change her testimony and “start her case over” (Doc. 81 at 4), Plaintiff has

already put Mr. McCants’s professional reputation in danger. Now, by sending a

fraudulent email message calculated to induce defense counsel to violate their ethical

and professional obligations, it appears that Plaintiff similarly intended to place the

undersigned attorneys’ professional reputations under threat. If Plaintiff’s plan had

ultimately succeeded, the prejudice that might have resulted to every attorney

involved in this case would have been almost incalculable.

      Finally, it must again be stressed that this is far from the only time that Plaintiff

has sought to corrupt these proceedings. Plaintiff has already admitted that the very

foundation of her claims against Defendants is premised on false testimony. (See Doc.

71 at 2). As Defendants have already pointed out in their factual arguments in support

of summary judgment, which are hereby incorporated by reference (see, e.g., Doc.

                                           15
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 16 of 25




73); (Doc. 77), Plaintiff lied repeatedly and in obvious ways during her deposition.

When her lies were uncovered, Plaintiff sought to have her testimony changed in

order to keep her claims alive. (See Doc. 81 Ex. 2). When she could not obtain that

outcome, Plaintiff blamed her attorney for her own falsehoods. (See Doc. 71 at 2).

And when asked by the Bankruptcy Court to simply confirm the status of this case,

Plaintiff lied yet again. (See, e.g., Doc. 73 ¶¶ 67-74). Plaintiff’s email scheme is not

an aberration, but is simply the most egregious example of a long pattern of deceitful

conduct throughout the course of this litigation. And if she is allowed to continue

with her claims in light of this record, it is reasonable to assume that Plaintiff’s

pattern of deceit will continue.

      Defendants are well aware of the gravity of these allegations, and do not make

them lightly. Defendants are also aware that dismissal is a sanction of “last resort,”

appropriate only “when less drastic sanctions would not suffice.” See, e.g., Eagle

Hosp. Physicians, 561 F.3d at 1302 (quoting In re Sunshine Jr. Stores, Inc., 456 F.3d

1291, 1305 (11th Cir. 2006)). But given Plaintiff’s flagrant and frequent efforts to

perpetrate a fraud upon this Court, nothing less than dismissal with prejudice will

suffice as an appropriate sanction for her conduct.

      In addition to dismissal, Defendants respectfully request sanctions in the form

of costs and attorney’s fees associated in any way with the August 28, 2019, email

                                          16
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 17 of 25




from “Vanessa Brown Jarmon” to defense counsel. Such sanctions should include,

at minimum, reasonable fees and costs associated with (1) the deposition of Vanessa

Fay Jarmon Brown; (2) defense counsel’s efforts to locate Ms. Brown in order to

depose her; (3) defense counsel’s efforts to determine the identity of the person who

created the “Vanessa Brown Jarmon” Yahoo account; and (4) the filing and

prosecution of the instant motion.6

       B.       Plaintiff’s Bad-Faith Conduct and Assertion Of Frivolous Claims
                Should Lead Not Only To Their Dismissal, But Also to
                Reasonable Attorneys’ Fees for the Defense of This Entire Action

       Although Plaintiff’s email ploy is perhaps the most dramatic example of

Plaintiff’s fraudulent conduct in this case, it is critical to note that Plaintiff’s entire

case against Defendants is built on false testimony. Accordingly, Defendants are

entitled not only to dismissal of all claims against them as specified above, but also

attorneys’ fees for the entirety of their defense.

       The same standards discussed above apply here: the Court, pursuant to its

inherent powers, may impose sanctions for a party’s bad-faith conduct, including the

knowing use of frivolous arguments and the disruption of litigation. See, e.g., Barnes,


       6
          As previously noted, Defendants have seen no indication that the fraudulent activity in this
case was caused, encouraged, or knowingly suborned by Plaintiff's counsel, Terrell McCants. If
anything, Mr. McCants himself appears to be a victim of Plaintiff's machinations. (See, e.g., Doc.
81). Therefore, Defendants respectfully request that this Court impose sanctions in this action on
Plaintiff herself, and not on Plaintiff's counsel.

                                                 17
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 18 of 25




158 F.3d at 1214. Additionally, the Court’s consideration may be informed by the

standards governing an award of attorneys’ fees to prevailing defendants, which is

warranted where the Court “finds that [Plaintiff’s] claim was frivolous, unreasonable,

or groundless, or that the plaintiff continued to litigate after it clearly became so.”

See, e.g., Hamilton v. Sheridan Healthcorp, Inc., 700 F. App’x 883, 885 (11th Cir.

2017) (per curiam) (quoting Christianburg Garment Co. v. EEOC, 434 U.S. 412, 422

(1978)). An award of attorneys’ fees is appropriate if a plaintiff’s claim was “entirely

without foundation,” taking into account the existence vel non of a prima facie case,

any settlement negotiations, and the procedural posture of the case upon dismissal.

See id. (citations omitted).

             1.     Sgt. Garrison

      It has long been plain to all parties that Plaintiff’s claims and arguments

pertaining to Sgt. Garrison are frivolous, built entirely upon the false allegation that

Sgt. Garrison had any involvement with Plaintiff’s arrest. From his very first

pleading, Sgt. Garrison has vehemently maintained that he “was not present during

the encounter alleged in the complaint and did not engage in the conduct alleged.”

(See Doc. 55 at 15) (Sgt. Garrison’s Answer). Sgt. Garrison supported this position

from the outset of discovery, providing Plaintiff with (1) the names of all officers

actually involved in Plaintiff’s arrest and use of force; (2) shift reports showing that

                                          18
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 19 of 25




Sgt. Garrison was not on duty at the time of her arrest; (3) incident reports in which

each of the Sheffield Police Department (“SPD”) officers actually involved in her

arrest are specified; (4) Colbert County 911 call logs showing which SPD vehicles

responded to Plaintiff’s house at the time of her arrest (which, when cross-referenced

to car assignments in the shift reports, established the identities of the involved

officers); and (5) audio recordings of the officers involved in Plaintiff’s arrest and

related incidents. (See Ex. 9, Rule 26 Initial Disclosures of Sgt. Garrison). And with

the exception of Plaintiff herself, the testimony of all witnesses in this case either has

confirmed Sgt. Garrison’s noninvolvement or has been consistent with it. By contrast,

Plaintiff has never produced any affirmative evidence contrary to Sgt. Garrison’s

truthful insistence that he had no involvement in her arrest. In other words, all

evidence of record—save for Plaintiff’s own testimony—has long established that

Sgt. Garrison not only was not responsible for Plaintiff’s alleged injuries, but in fact

had nothing to do with those injuries whatsoever.

      The sole piece of evidence to the contrary has always been Plaintiff’s

testimony, in which she has identified Sgt. Garrison as an officer involved in her

arrest. Given the absurd and easily-disproved allegations relayed by Plaintiff during

her deposition, it was always evident that her identification of Sgt. Garrison was

mistaken at best, and false at worst. But more importantly, Plaintiff has now

                                           19
           Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 20 of 25




unequivocally admitted that this testimony was false—and that she knew it was false

at the time. (See Doc. 71 at 2). For her part, Plaintiff asserts that her attorney “had me

to lie under oath” (see id.); for his part, Plaintiff’s attorney suggests that this assertion

is premised on her deliberate misunderstanding of his insistence that she “be sure of

her identification of the officers.” (See Doc. 81 at 3). But regardless of who is

responsible for Plaintiff’s lies,7 there is no dispute that Plaintiff knew that her

testimony was false at the time that she made it, and that she perjured herself simply

because she believed that she “could not go back and add [the correct] police officers

to my case so I had to choose those that was remaining.” (See Doc. 71 at 2). Sgt.

Garrison cannot conceive of a more “frivolous, unreasonable, or groundless” case, see

Hamilton, 700 F. App’x at 885, than one in which all of the evidence points to the

Defendant’s innocence except for the Plaintiff’s own admitted perjury.

       Plaintiff’s claims against Sgt. Garrison have been based upon lies from the very

outset. Plaintiff’s attempts to persecute an innocent man—simply because she

believed that relief was not available from anyone else—is the height of bad-faith

litigation. Accordingly, Sgt. Garrison is entitled not just to dismissal of the claims

against him, but also to reasonable attorneys’ fees and costs pertaining to his full



       7
       Again, the undersigned attorneys have seen nothing indicating that Mr. McCants knowingly
encouraged or suborned Plaintiff’s perjury.

                                              20
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 21 of 25




defense against Plaintiff’s groundless and malicious claims.

             2.     Officer Benson

      Similarly, Officer Benson is entitled to his attorneys’ fees as well for the

defense of the frivolous and meritless claims against him, which were predicated on

false allegations and false testimony throughout the litigation. As explained above,

Plaintiff committed perjury during her deposition, as she openly admitted to lying

under oath. (Doc. 71, p. 2). Yet long before that, Plaintiff’s falsehoods began in the

pleading stage at the very outset of the litigation. When other defendants were

dismissed from the lawsuit, Plaintiff admitted that she simply picked the remaining

individuals to be sued so that her case could go forward, despite knowing the truth

as to who actually tased or otherwise used force against her on April 18, 2016. Id. (“I

had to choose those that was remaining in order to get to the next step which was

the (deposition).”) (emphasis added). These sworn admissions show that Plaintiff

knew from the very outset that she had no valid claims against Officer Benson, yet

was needlessly pursuing her lawsuit against him.

      In addition, Plaintiff was given ample information very early in the litigation

to show that her claims against Officer Benson were groundless. In order to counter

the false allegations in Plaintiff’s pleadings, Officer Benson filed a motion for

summary judgment in response to Plaintiff’s amended complaint. (Docs. 52-54).

                                          21
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 22 of 25




This motion and supporting evidence alerted Plaintiff that Officer Benson was not the

individual who tased her, since he did not use a taser on April 18, 2016, the night she

was tased; he was not armed with a taser that night, as his taser was located in his

patrol car at the Muscle Shoals Police Department; and his taser was not deployed at

all in 2016. Furthermore, Plaintiff was provided with the incident report documenting

the incident when she was tased, which clearly sets out the individual who actually

tased her (and that it was not Officer Benson who did so).

      Yet despite being faced with this indisputable evidence showing that Officer

Benson did not tase her, as well as her personal knowledge that she simply picked

Officer Benson as a defendant to keep her case going, Plaintiff continued to pursue

her claims against him. As a result, there can be no doubt that Plaintiff continued to

litigate her claims against Officer Benson after it became clear that they were

“frivolous, unreasonable, or groundless.” Hamilton, 700 F. App’x at 885. Instead of

dismissing Officer Benson when presented with this evidence early on, Plaintiff

needlessly and vexatiously continued the lawsuit against him.

      Officer Benson has been put to considerable annoyance and frustration in

defending the meritless claims against him, the frivolous nature of which was

apparent very early in the litigation. That Plaintiff personally knew that Officer

Benson did not commit the acts she alleged, coupled with Officer Benson’s early

                                          22
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 23 of 25




dispositive motion attempting to point out the same, shows that Plaintiff clearly acted

in bad faith in (1) initially bringing the claims against Officer Benson; and (2)

continuing to pursue those claims despite being faced with contrary, irrefutable

evidence. Accordingly, Officer Benson is also entitled to attorneys’ fees for his entire

defense against Plaintiff’s baseless claims against him.

                                  III.   Conclusion

      For the foregoing reasons, Defendants jointly and respectfully request that this

Court enter an Order (1) finding, by clear and convincing evidence, that Plaintiff has

engaged in egregious bad-faith misconduct amounting to a fraud upon the Court; (2)

imposing sanctions on Plaintiff, including but not limited to dismissal of this action

with prejudice and reasonable attorneys’ fees associated with the August 28 email

from “Vanessa Brown Jarmon” to defense counsel; (3) imposing further sanctions on

Plaintiff in the form of reasonable attorneys’ fees and costs pertaining to the entirety

of Defendants’ defense against Plaintiff’s frivolous and baseless claims against them;

and (4) other such relief as the Court deems appropriate.



                                               s/ David J. Canupp
                                               David J. Canupp

                                               s/ J. Bradley Emmons
                                               J. Bradley Emmons

                                          23
      Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 24 of 25




LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: djc@LanierFord.com & jbe@LanierFord.com

Attorneys for Defendant Sam Garrison


                                             S/ Allen L. Anderson
                                             Allen L. Anderson
                                             Allison B. Chandler

F & B LAW FIRM, P.C.
213 Greene Street
Huntsville, AL 35801
256-536-0095
Fax: 256-536-4440
Email: court@fb-pc.com

Attorneys for Defendant Steven Benson




                                        24
       Case 3:18-cv-00591-CLS Document 86 Filed 10/30/19 Page 25 of 25




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

                   Terrell E. McCants
                   Christopher L. Burrell
                   Burrell & McCants, LLC
                   712 32nd Street South
                   Birmingham, AL 35233
                   Phone: 205-202-5599
                   Email: terrell@burrellmccants.com
                   Email: chris@burrellmccants.com

                   Cheryl Jarmon-Goodman
                   501 ½ West Eason Avenue
                   Muscle Shoals, AL 35661

on this the 30th day of October, 2019.


                                                s/ David J. Canupp
                                                David J. Canupp




                                           25
